Quillian, Chief Judge.
Defendant appeals his conviction for criminal damage to property. Held:
The sole enumeration is that the trial court erred in considering defendant’s general Brady motion for discovery (Brady v. Maryland, 373 U. S. 83 (83 SC 1194, 10 LE2d 215)), by declining to conduct a requested in camera inspection of the state’s file.
In response to our certified question, the Supreme Court said: “We hold that a trial court is not required to conduct an in camera inspection of the state’s file in connection with a ‘general’ Brady motion unless, after the state has made its response to the motion, the defense makes a request for such an inspection.” Tribble v. State, 248 Ga. 274 (1) (280 SE2d 352).
The trial court, in its order ruling on the motion, stated: “The Court heard statements and argument of authority thereon. The assistant district attorney stated in his place that he had in his possession no evidence favorable or arguably favorable toward the defendant. Based on this statement, the Court overruled defendant’s motion for discovery. The Court further declined to conduct an in camera inspection of the State’s file, or to have the State’s file sealed and placed with the Clerk of the Court.”
We cannot infer from the foregoing that defendant made a further request for an in camera inspection after the state made its response to the motion. Accordingly, the trial court did not err in declining to make such an inspection.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.